 J. N. CEAZAN COMPANYJ. N. Ceazan Company and Line Drivers Union, Local224, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America.Case 21-CA 16279November 30, 1979DECISION AND ORDERBY MEMB RS PENI.1.0, MURPtY. AND TRtUSIAI.On April 2, 1979, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief,tand counsel for theGeneral Counsel filed a reply brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,2andconclusions of the Administrative Law Judge to theextent consistent herewith, and to adopt his recom-mended Order, as modified herein.'As is more fully set forth in the attached Decision.J. N. Ceazan Company (herein called Respondent)sells and distributes tires and floor coverings whole-sale out of four locations in the western UnitedStates, including the Carson, California, warehouse/office facility involved in the instant proceeding. Thecomplaint alleges that, in response to an organizingdrive by Line Drivers Union, Local 224, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America (herein called Local 224),Respondent terminated some of its line drivers in vio-lation of Section 8(a)(3) and (1) of the Act, threatenedto end its line operations if employees sought repre-sentation by Local 224 in violation of Section 8(a)(1)I Respondent's request for oral argument is hereby denied. inasmuch asthe record herein. including the briefs. adequately sets forth the ssues to bedecided and the positions of the parties.2 Respondent has excepted to certain credibility findings made by the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Sanard Drs Wall Products. Inc., 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and, except as otherwise noted herein, find no basis for reversing hisfindings.3 The Administrative Law Judge recommended that Respondent be or-dered to cease and desist from "in any other manner" interfering with, re-straining, or coercing employees in the exercise of their protected Sec. 7rights. In our recent decision in Hickmol/ Foods. Inc.. 242 NLRB 1357(1979), we held that such broad injunctive language is warranted only whena respondent has been shown to have a proclivity to violate the Act or hasengaged in such egregious or widespread misconduct as to demonstrate ageneral disregard for the employees' fundamental statutory rights. Inasmuchas the instant violations do not meet this test, we shall narrow the Order andnotice to proscribe only "like or related" conduct.of the Act, and attempted to discourage another corn-pany from hiring two of its terminated line driversbecause of their organizational efforts in violation ofSection 8(a)(I) of the Act. The Administrative awJudge found that Respondent had violated the Act inmost of the respects alleged, although he found thatone alleged threat to close did not occur.In finding that Respondent unlawfully terminatedline drivers Robert Barnard, Richard Fierro. RandallGivan. Janet Gunter, Linda Hackenberry, RonaldKowalski, Theresa Morneault, and Dallas Scholl, theAdministrative Law Judge rejected Respondent'scontention that its sole motivation in cutting back itsline operations was the economic losses Respondenthad incurred in hauling floor coverings. For the rea-sons set forth below, we do not agree with the Admin-istrative Law Judge.Respondent has employed line drivers since about1972, when it began hauling its own tires. Until late1975 or early 1976, Respondent owned and usedthree tractors and three trailors exclusively for tires.Respondent purchased its floor covering materialsfrom Armstrong Cork Company in Lancaster, Penn-sylvania, whose product was shipped to the Carsonfacility by rail. This method of shipment became un-satisfactory because of delays in delivery, and Re-spondent decided to expand its line operations to in-clude floor coverings beginning in October 1976.Rather than send empty trucks to pick up Arm-strong's products, Respondent used its tractor-trailersto haul produce to eastern cities, then sent its trucksto Lancaster to receive loads of floor covering for de-livery to Carson.To meet its increased needs for tractor-trailers re-sulting from expansion of its line operations, Respon-dent leased equipment from two truck rental compa-nies and hired additional line drivers. By September1977,4Respondent employed 13 line drivers at Car-son.5Meanwhile, Respondent's line operations provedunsatisfactory. It became difficult for Respondent toschedule its trucks to pick up loads of flooring in atimely fashion, which resulted in complaints fromArmstrong concerning unclaimed orders sitting on itsdocks. The Armstrong product accounted for 70 75percent of Respondent's income, and Respondent be-came concerned that it would alienate its supplier ifthe scheduling problem was not rectified.Additionally, although the line operations had ear-lier shown a profit, Respondent began losing money.In July alone, the line operation showed a net loss of4 Except as otherwise indicated, all dates hereafter are in 1977.'In addition to the eight alleged discriminatees listed axbove, Respondentemployed Juan Acosta. Robert Alvarez. Elton Brackett. Daniel Hlanna, ofDaniel Villa246 NLRB No. 103637 IDECISIONS OF NATIONAL LABOR RELATIONS BOARD$4,488, after accounting fbr commodity-hauling rev-enues and freight charges Respondent would havepaid had it shipped its floor covering materials bycommon carrier. These losses continued so that, bythe end of the calendar year, whereas Respondenthad budgeted the line operations with the expectationthat they would show roughly a $7,000 profit, the op-erations in fact showed a net loss of $90,342.61.In July, Respondent was engaged in contract nego-tiations with Local 495 of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America (herein called Local 495), whosecontract covering Respondent's Carson warehouse-men and local drivers was to expire on July 31.Around July 20 Frank Hatfield, business representa-tive for Local 495, proposed that the line drivers beincluded in the contract under a wage rate compara-ble to that in the "master freight industry." In re-sponse, Jay Levy, Respondent's vice president andtreasurer, suggested that the proposal be dropped be-cause Respondent expected to discontinue its line op-erations. Local 495 and Respondent later reachedagreement on a contract which excluded the line driv-ers and executed copies on August 11 or 12 and Sep-tember 12, respectively. Later, on October 19, Hat-field again suggested that Respondent's line driversbe included in the contract and again was told thatRespondent intended to discontinue its line opera-tions because its costs were too high.6Respondent began investigating the cost of alter-nate means of transportation and, in September, re-ceived a letter from Cycles Limited, a trucking com-6 The Administrative aw Judge found that these requests for inclusion. asdescribed by both Hatfield and Levy. did not occur. He did not base thisfinding on demeanor, but rather appears to have concluded that it was un-likely that such a request would have been made under Local 495's usualpractices. We disagree. Although, as noted by the Administrative l.aw.ludge, Respondent did not learn the precise extent of some of its increasedcosts until after July, we deem it unlikely that Respondent was so unaware ofits day-to-day costs as to be surprised when its monthend financial reportdisclosed that the line operations had resulted in a net loss of over $4000.Nor do we consider it odd that Hatfield again inquired into the status of linednvers in October. after a contract had been signed. Indeed, we would con-sider this an exercise of vigilance on Hatfield's part, because, despite havingbeen assured that the line operations were being eliminated, Hatfield wasundoubtedly aware that the line drivers were still employed and, indeed, hadbeen increased by three or four since Hatfield's onginal proposal to includethem. Hatfield's previous failure to request the inclusion of line drivers inpast contracts, particularly where the number of drivers employed at thetime of the last contract negotiations was minimal, did not require him toassent forever to their exclusion. Finally, inasmuch as the drivers would haveconstituted only an accretion to a unit with a long and amicable bargaininghistory, we can draw no adverse inference from his testimony that he wouldnormally contact employees in an initial organizing situation before request-ing representation rights for them.Thus, we view the Administrative Law Judge's credibility resolutions withrespect to the requests for inclusion of line drivers in the warehouse unit asunsupported by the record and based more on his analysis of the circum-stances than on the demeanor of the witnesses. The Board has consistentlyheld that "where credibility resolutions are not based primarily upon demea-nor ..the Board itself may proceed to an independent evaluation of credi-bility." See International Brotherhood of Electrical Workers, A FL- (10, localUnion No. 38 (Cleveland Eleciro Metalr Co.). 221 N.RB 1073. 1074, fn. 5(1975): Canteen Corporation, 202 NLRB 767, 769 (1973).pany. That letter outlined Cycles' services and freightcharges and expressed an interest in providing Re-spondent with trucking services.7Also in September, Respondent hired RaymondOrnelas as manager of its line operations and TomMilmine as truck mechanic. Respondent also exer-cised its options to terminate leases on seven tractor-trailers and purchase the vehicles. This purchase en-abled Respondent to terminate its obligations underthe leases and thereby both reduce its immediate line-operation expenses and begin to cut back on its lineoperations by selling the vehicles.At Ornelas' instigation, Respondent changed thebasis for compensation of its line drivers. Instead ofpayment on an hourly basis with full reimbursementof claimed expenses, drivers were paid on a mileagebasis and a $10 cap was placed on reimbursement fortheir meals and lodging. A notice of the change wasposted and the change was announced to employeesin October.The change in compensation resulted in a substan-tial reduction in Respondent's line drivers' income,and they responded by seeking union representation.Beginning immediately after Respondent's announce-ment of the change in the method of compensation,drivers discussed among themselves the subject ofunion representation and the possible advantages tobe gained from it. Employees Barnard. Kowalski, andMorneault went to Local 224 for blank authorizationcards. Thereafter, during the last week in October orthe first week in November, Kowalski secured signa-tures on the cards from 9 of the 13 drivers (all butAcosta, Alvarez. Hackenberry. and Villa). On No-vember 10, Local 224 filed a petition seeking an elec-tion among Respondent's line drivers.On October 24, Respondent had a meeting with itsinsurance agent to discuss renewal of its insurance forits operations. At that meeting, Respondent was in-formed that its insurance agent had found it difficultto market Respondent's policies because of the poten-tial liabilities stemming from Respondent's involve-ment in long-haul trucking, and that Respondent'sinsurance premiums for the coming year could be re-duced by $53,000 if Respondent would eliminate thelong-haul trucking portion of its operations. Respon-dent authorized a change in the policy whereby Re-spondent would terminate its line operations and re-ceive the lower premium rate, and assured its7 The Administrative Law Judge characterized this letter as a solicitationof business by Cycles and gave it no weight in evaluating Respondent's claimthat. prior to the organizing campaign, Respondent had already taken stepsto eliminate the line operations. We note that the letter itself states that itwas in response to a communication with "Mr. Crawford." who was de-scribed as Respondent's vice president in charge of the floor covering opera-tion. We find it more likely than not that the letter was in response tosolicitations from Respondent, and, therefore. it buttresses Respondent's al-legation that it was seeking alternative modes of transportatiion before Sep-tember.638 J. N. CEAZAN COMPANYinsurance agent that Respondent would eliminate theline operations no later than December 31.Thereafter, Respondent's officials in charge of theline operations met to discuss elimination of the lineoperations. At that time, Respondent was scheduledto pick up shipments in Lancaster through November21, and it was decided to make those pickups withRespondent's trucks. According to Levy, it was de-cided not to inform drivers of the pending cessationof operations until on or about November 21 in orderto avoid any risk of demoralization of drivers andpossible abandonment of trucks. Respondent also be-gan looking for possible purchasers for its trucks.On November 4, the executive vice president of Cy-cles wrote to Respondent to explain that Cycleswould not be able to handle all of Respondent's floorcovering shipments until January 1978, due to a lackof equipment, and expressed an interest in buyingequipment from Respondent. After November 21,Cycles in fact transported roughly 75 percent of thefloor covering materials for Respondent, with the bal-ance mostly handled by National Carriers, anothertrucking company; a small amount was also shippedby rail, and Respondent sent its own trucks for five orsix loads during the next 6 months. On November 23Respondent wrote to Armstrong and requested thatfuture shipments be sent via Cycles or National Car-riers.On November 27, Respondent held a meeting withits line drivers, at which it was announced that all butfive drivers would be terminated. Four of the five re-tained drivers-Acosta, Alvarez, Hanna, and Villawere the most senior drivers. The fifth retained driver.Brackett, was actually sixth in seniority, and Respon-dent allegedly decided not to retain Fierro, the fifthmost senior line driver, because of difficulties Respon-dent had had with him. As noted by the Administra-tive Law Judge, two of the retained drivers, and allbut one of the discharged drivers, had signed cards;Acosta, Alvarez, Hackenberry, and Villa had notsigned cards.8Thereafter, Respondent sold two of the tractor-trailers, transferred one to its facility in Portland,Oregon, and utilized the remaining tractor-trailers,driven by the five drivers retained by Respondent, totransport tires and, occasionally, to pick up floor cov-ering materials. After No'vember 21, floor coveringI Counsel for the General Counsel alleges. inter lia. that the selection ofBracket( over Fierro for retention and the preponderance of nonsigners oversigners in the drivers retained indicate that Respondent made its selectionson the basis of union activity We are at a loss to understand how theretention of one card signer Brackett over another card signer Fierroestablishes union animus in the selection of drivers for termination We alsodraw no adverse inference from Respondent's decision to retain its mostsenior drivers. as this is a commionly accepted method of selecting emploeesfor layoff.constituted less than I percent of Respondent's lineoperations.9In rejecting Respondent's economic defense, theAdministrative Law Judge relied largely on evidencewhich he considered to be indicative of an intent,prior to the union organizing drive, to expand Re-spondent's line operations. As evidence in support ofRespondent's intent to expand its operations. the Ad-ministrative Law Judge pointed to the actual expan-sion of Respondent's operations between June andSeptember through the hiring of four drivers, a me-chanic, and Ornelas, and the purchase of the leasedtractor-trailers, as well as statements made to Kowal-ski and Scholl by Warehouse Manager Joe Valen-zuela that Respondent intended to expand its opera-tions. The Administrative Law Judge noted that thisexpansion increased Respondent's costs, and furthernoted that certain of these increased costs continuedpast the alleged cutback in the line operations. Thus,the Administrative Law Judge noted that Respondentcontinues to utilize and insure seven tractor-trailers,albeit almost exclusively for hauling tires. Finally, theAdministrative Law Judge discounted the evidenceconcerning Respondent's losses on the line operationsbecause he found that Respondent undertook thoseoperations to control its inventory and serve its cus-tomers rather than to derive a profit, and he furthernoted that Respondent remained profitable overall.While the issue is not free from doubt, we disagreewith the Administrative Law Judge's conclusions,largely because we find that he misconstrued certainkey pieces of evidence. We have explained earlierwhy we believe that the Administrative Law Judgeaccorded insufficient weight to the September letterfrom Cycles as evidence that Respondent was thenseeking alternative means of transporting floor cover-ings. Another document which was too lightly dis-missed was the group of profit-and-loss statements forthe floor covering portion of Respondent's line opera-tions. The Administrative Law Judge's observationthat, despite the net losses shown by those statements,Respondent was profitable overall, does not addressthe difficulty highlighted by the financial statements.Taking as an example the month of August, beforeRespondent undertook much of its xpansion, Re-spondent's records show that it earned over $20,000by hauling commodities east, and saved over $17,000in freight charges it would have paid had it shippedthe floor covering products by rail, for a total "grossprofit" of nearly $38,000. These benefits were offsetby expenditures of over $49,000 for salaries, truck ex-penses. and other costs associated with the floor cov-ering portion of the line operations. Respondent's netlosses of over $11,000 on the transportation of floor9 Floor covering materials constituted roughly 50() percent of Respondent'sbusiness volume. and accounted for 70 75 percent of Respondent's ncome639 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcovering represented a cost increase of 66 percentover what Respondent would have spent to ship theproduct by rail. While Respondent may have realizedsome benefit in the form of faster delivery, we cannotfault Respondent for seeking to lower its freight costseven before it learned that its costs would be stillhigher in the future due to insurance premium in-creases.Respondent's expansion of its line operations inSeptember does not belie its claim that it was con-cerned about losses on the line operations. While sus-taining losses, Respondent was also troubled by diffi-culties in scheduling shipments, which alienated itssupplier, and expanded its operations to alleviatethose scheduling problems while it sought alternativemeans of shipping floor coverings. Additionally, Re-spondent reduced its costs by purchasing the leasedtractor-trailers and instituting its own maintenancecapability, thereby eliminating the cost override for-merly enjoyed by the truck leasing companies. Fi-nally, Levy testified that the purchase of leased trac-tor-trailers was necessary because of Respondent'srelationship with the leasing companies. Those com-panies were major customers for Respondent's tires,and Respondent risked alienating them if it canceledits leases abruptly. At the same time, Respondent de-sired to cut its costs and give itself the flexibility todiminish its line operations when a suitable substitutewas found. The purchase of the trucks was, therefore,a necessary first step in Respondent's plan to discon-tinue hauling floor coverings, while at the same timemaintaining an amicable relationship with major pur-chasers of tires.Finally, we do not consider Respondent's retentionof some tractor-trailers and drivers as evidence thatthe line operations were cut back in response to thedrivers' union activity rather than as a cost-cuttingmeasure. Respondent had employed line drivers todeliver tires in 13 western States prior to its entry intothe floor covering portion of the line operations, andcontinued to transport tires after eliminating its trans-portation of floor covering.For the reasons set forth above, we conclude thatRespondent did not violate the Act when it termi-nated its line drivers and contracted with Cycles Lim-ited and other carriers to transport floor covering ma-terials from Lancaster to Respondent's Carsonfacility. We shall, therefore, dismiss that portion ofthe complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified be-low, and hereby orders that the Respondent, J. N.Ceazan Company, Carson, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph (d):"(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof their rights under Section 7 of the Act."2. Delete paragraphs (e) and 2(a), (b), and (c),and reletter the subsequent paragraphs accordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOII('E To EMPI.OYEESPOSTED BY ORDER OFI HENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examine wit-nesses, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct, and has ordered us to post this notice. We intendto abide by the following:WE WILL NOT threaten to close our line opera-tions, sell our equipment used in our line opera-tions, or discharge our line drivers if they seekrepresentation for collective-bargaining purposesby Line Drivers Union, Local 224, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America.WE WILL, NO- discourage our line drivers fromseeking representation by the Union namedabove by stating in their presence that we willhave to discharge other employees (along withall or a number of the line drivers) because of theline drivers' efforts to secure such representation.WE WILL NOT interfere with our line driversright to seek and secure representation by theUnion named above, or any other union, by at-tempting to cause another employer to refrainfrom hiring our former line drivers by volunteer-ing the information suzh drivers were involved inefforts to organize our line drivers when that em-ployer seeks information concerning their workhabits, reliability, and efficiency.WE WIL.L NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under Section 7 ofthe National Labor Relations Act, as amended.J. N. CEAZAN COMPANY640 J. N. (F AZAN (COMPANY DECISIONS MI N II tl 1111 CASiGIOR(;I CIIRISIINStN, Administrative Law Judge: OnJune 27 and 28, 1978, I conducted a hearing at l.os Ange-les, California, to hear issues raised by a complaint issuedon February 17, 1978, based on charges filed by IBT 224'on December 22, 1977.The complaint alleged the ompanNy violated Section8(a)(1) of the National Labor Relations Act, as amended(hereinafter called the Act), by threatening employees withcessation of operations in which they were employed (long-haul driving, hereafter called line driving), sale of equip-ment (tractors and trailers) used therein, and termination ofemployment if they sought representation by IBT 224, andfurther alleged the Company violated Section 8(a)( ) and(3) of the Act by carrying out those threats when a numberof its line drivers persisted in seeking such representation.The complaint also alleged the Company violated Section8(a)( I ) of the Act by attempting to discourage another em-ployer from hiring some of its terminated line drivers be-cause they supported IBT 224's organizational efforts.The Company denied that one of the persons alleged tohave made the threats just enumerated was its supervisorand agent acting on its behalf, denied the alleged threatswere uttered, denied it terminated the employees because oftheir support of IBT 224 (asserting it had valid economicreasons for terminating part of its line operations and re-ducing its complement of line drivers), and denied it at-tempted to discourage another employer's hire of any of itsterminated employees.The issues are whether:I. The Company by supervisors and agents acting on itsbehalf made the alleged threats.2. The Company terminated a number of its line driversbecause they sought union representation.3. The Company tried to discourage another employer'shire of some of the terminated line drivers because of theirsupport of I BT 224.4. If so, whether the Company thereby violated the Act.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, to examineand cross-examine witnesses, to argue, and to file briefs.Briefs have been received from the General Counsel andthe Company.Based on my review of the entire record, observation ofthe witnesses, perusal of the briefs and research. I enter thefollowing:FINDINGS OF FA(II. JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I find attimes material that the Company, a California corporation,was engaged in the sale and distribution of tires and floorI Line Drivers Union, Local 224, International Brotherhood of Teamsters.Chauffeurs, Warehousemen & Helpers of America. hereafter called IBT 224or the Line Drivers LA)cal.Read 1977 after further date references omitting the year.J. N. Ceazan Company,. hereafter called the Company.coverings to retailers in 13 western states. that it annuall>purchased and received products valued in excess of$50.0X) directly from suppliers located outside of Califor-nia. and that it was an emploer engaged in commerce in abusiness affecting commerce and IBT 224 was a labor or-gani,,ation within the meaning of Section 2(2). (5). (6). and(7) of' the Act.11. I[ Al. I:(il) I NIAIR I A(OR PRA( I SA. BackgroundWhile the Company distributes its products throughout13 western states with trucks (local) and tractortrailers(long haul) operating out of Ilur warehouse otlice facilitieslocated at Portland, Oregon. Redwood City. Califilrnia. ElC'ajon. ('alifornia, and ('arson, California (where its head-quarters is located), this case involves only a portion of' thecompany's long-haul drivers working out of ('arson.For many years prior to 1976 the ('ompan, employedwarehousemen. local drivers, and line (long-haul) drivers atCarson: the warehousemen to receive. store, handle. andship its products scheduled for receipt at the delivery fromCarson: the local drivers for local pickups and deliveries:and the line drivers for the pickup ofl tires and the deliver,of its products outside the local area. ('ompan\-ownedtrucks were used for local deliveries, and both compan>-owned and leased tractor/trailers were used in the line op-erations. The floor covering was delivered to (Carson by railcarrier (Southern Pacific). The Carson varehousemen andlocal drivers were represented by ocal 495 of the Interna-tional Brotherhood of Teamsters. Chauffeurs. Warehouse-men and Helpers of America (hereafter called IBT 495 orthe Warehouse Local) and covered b\ a succession of con-tracts between the Company and IBT 495, including a con-tract expiring July 31. 1977. The line drivers were unrepre-sented.In late 1975 or early 1976 the Company. troubled byinventory and delivery delays. expanded its line operationsto include the pickup of floor covering at Lancaster and thehauling of produce to eastern cities by the tractor/trailersdesignated to make the Lancaster pickups.By September 1977 the Company was employing 13 linedrivers at Carson, namely: Juan Acosta. Robert Alvarez,Robert Barnard, Elton Brackett, Richard Fierro, RandallGivan, Janet Gunter, Linda Hackenberry. Daniel Hanna.Ronald Kowalski, Theresa Morneault. Dallas Scholl, andDaniel Villa.In that same month (September) the Company employedRaymond Ornelas as manager of its trucking operations:4Ornelas was hired at a monthly salary of S1.750. he directed Milmine'swork; he. along with the Warehouse Manager Joe Valenzuela tan admittedsupervisor and agent of the Compan)) scheduled the pickup and delivery ofthe Company's products and produce: assigned dnvers to accomplish suchpickup and delivery: approved or adjusted or disapproved the drivers' payand expense vouchers: processed drivers' grievances: purchased parts au-thorized vehicle repairs; effectively recommended the hire of the mechanic.Milmine: effectively recommende a major change in the line drisers' com-pensation (from hourly to mileage) and expense reimbursement (from reim-bursement for actual expenses to reimbursement only to a fixed maximumamount); and was provided with a business card and identity as "[)rector ofOperations ITransportation." On the basis of the foregoing. I find and con-clude that at times pertinent Ornelas was a supervisor and agent of theCompany acting on its behalf.641 )tl( ISIONS OF NAlIO()NAI .ABOR RF.l.AIIONS BOARI)Ornelas, in lurn, recruited and recommended the hire of'Tom Milmine, a truck mechanic:2 and the ('ompany exer-cised its options to terminate leases on seven tractor/trailersand purchase same.5In late September Ornelas formulated plans for changingthe compensation of the line drivers from a time or hourlybasis of cmpensation to conlpensatiton hbased oil mileageand placing a cap on reimbursement for their meals anidlodging by establishing a maximum per dien rate (thieswere previously reimbursed for claimed actual expenses,without a ceiling thereon). Ornelas announced the changesto the line drivers and posted a notice explaining them inOctober.B. 7'ic Organizalionll ' of'thc .c l)rivcrsThe change caused a substantial reduction in the com-pensation of the line drivers. Reacting to the change (andafter discussion among the line drivers indicated interest),line drivers Barnard, Kowalski, and Morneault went to theLine I)river local's oftice and asked that local to representthem for the purpose of bargaining collectively with theCompany concerning the reduction in their compensatio n.IBT' 224 gave the three authorization cards to distributeamong the line drivers. Kowalski acted as the main conduitin the distribution. lie secured the signatures of line driversBarnard. Brackett. Fierro. Givan, unter, Hanna. Mor-neault, and Scholl to cards, signed one himself, and deliv-ered them to the Line I)rivers Local. Only 4 of' the 13 linedrivers (Acosta, Alvarez, Hackenberry. and Villa)l ailed tosign cards. 'Ihe subject of' their union representation andthe benefits they hoped to achieve from it was a commonsubject of' conversation among the line drivers from thetime (approximately mid-October) Kowalski and his conm-panions visited the Line Driver Local's offices and solicitedsupport from their fellow drivers. On November 10 the LineDrivers Local filed it petition for certification as the exclu-sive collective-bargaining representative of the Company'sline drivers at Carson (Case 21-RC 15337).C. The Company ReaclionWhile it appeared prior to the line drivers' interest insecuring representation by IBT 224 that the Company wasplanning to expand its line operations at Carson.' after theline drivers began discussing the advantages of such repre-sentation, Valenzuela told Scholl, in response to Scholl'scomment, (I) that the line drivers would get more money'The Company adopted Ornelas' recommendation.6 In accordance with Valenzuela's statements to Kowalski in August andScholl in early October that the Company was going to purchase equipmentand expand its line operations.'7 In August Valenzuela informed Kowalski the Company was planning tobuy new equipment and expand the line operations: in September the (Com-pany hired Raymond Ornelas as director of its truck operations. and he inturn hired a truck mechanic, Tom Milmine to maintain the fleet: in OctoberValenzuela advised Kowalski and Ornelas advised Gunter that the Companywas planning to purchase the leased tractor/trailers and do its own mainte-nance; in July, August. and September the Company expanded its line drivercomplement (Scholl and Givan were hired in July. Hackenberry was hired inAugust. and Morneault was hired in September): in September the (Com-pany exercised options under its lease agreement to purchase seven ractor/trailers; etc.after the ni mon ciame in (after ValerIzUela replied in thenlegalive to Scholl's inquir ; ahout his chances fr a payraise): (2) tha;t the Company could not alliOrd to incre;isethe lilne driers' pa ;1nd wv uld have to cease the line opera-tions and sell the trucks i the I nion calme in." Valenzuelaresponded to another remark b Scholl, that it would bedifferent i the Il nion came (lollowing the oicing of com-plaints hb several line drivers o er the long wait for theirpaychecks for- uwhich the. had been waiting several hoursin the lunchroom), with a similar response that the Com-panN would cease its line operations i the Itnion came in.'In early November Ornelas echoed Valenizuela, telling M il-mine in Kowalski's presence it w as a shane the (Companyw;ts going to have t let Milmine go bec;tuse of the Utinon."()n November 27, Valenzleula summoned the availableline drivers to a meeting and announced the ('ompanx wasculling back its line operatims, disposing o a numbher of itstractor/trailers, and terminating all hut five of the line driv-ers.'I When one of the drivers commen ted the (Company'must have heard from the I nion, Valenzuela, with a smile,responded he didn't know anything about the I nion.'2The Company subsequently sold two of the tractor/trail-ers, transtfirred one to its Portlaind facilit, and continuedits remaining line operations" with six tractor/trailers andfive line drivers.D). 7/1ic 4 lcgd I)isi (ouragenlent o/ .-lnolicr Emplolcr'sllire of( l'crtinaled in DrilcrsA few days alter their discharge, Barnard and Morneaultapplied to J & B Produce ( ompany in Los Angeles, a non-union compain:, for employ nent as line drivers. I hey filledout applications, listing the Company as their previous em-ployer. heir applications were turned over to Victor Os-trow, who telephoned ()rnelas. Ostrow asked Ornelas ques-tions concerning Barnard and Morneault's driving ability,reliabilit. honesty, whether they drank or gambled, han-dled money, etc. Ornelas gave flavorahble replies to thosequestions, bhut went (n1 to state, i J & B anted to hireI credit Scholl's testimon t tihe ahbo)e: Scholl was an earnest and sin-cere witness.I credit Gunter's testimony regarding this matter she impressed me as areliable witness.0 This finding is based n the testimony of Kowalski, a straightforwardwitness.Acosta, Alvarez, Brackett, Hanna. and Villa were retained; Barnard,F ierro, Givan, (Gunter. Hackenherry, Kowalskil Morneault, and Scholl wereterminated. Acosta. Alvarez, Hanna. and Villa (counting Villa's total em-ployment, since there was an interruption therein) were the tour senior linedrisers; Fierro, the fifth most senior line drier, was passed over, and thesixth most senior driver. Brackett, was retained. Thus two card signersiBrackett and llannal and three nonsigners (Acosta, Alvarez. and Villa)were retained. and seven card signers (Barnard, Fierro, Givan, Gunter. Ko-walski, Morneault. and Scholl) and one nonsigner (Hackenberry ) were termi-nated. None of the terminated line drivers have been recalled.12 While Morneault testified that Valenzuela again stated the (Companywould cease its line operations entirely it the t nion came in, her estimolnywas not supported by Scholl and (Gunter and was denied by Valenzuela. Inaddition, her pretrial affidavit contradicts her testimony and supports thetestimony of Valenzuela, Scholl, and (;unter that Valenzuela did not againstate the Company would cease its line operations if the Inion came in Onthe basis of the mutually corroboratory testimony of Valenzuela. Scholl. andGunter and Morneault's affidavit, I find and conclude Valenzuela did notmake the statement at the meeting attributed to him by Moirneault.i Including pickups at Ltancaster. though most ,fi the deliveries from Ltan-caster were made by rail carrier (Southern Pacific) and tw, trucklines (Cy-cles and National Carriers).642 J. N. CEAZANBarnard and Morneault. it would have to hire them as ateam since they were inseparable. On one occasion Barnardrefused to get under a truck and do repairs within his ca-pacities, forcing the Company to take the time and expenseof dispatching a mechanic. Also. the Compans's line driverswere aggrieved and attempting to organize, and Barnardand Morneault were involved in the organizational effort.Ostrow questioned Barnard concerning Ornelas' state-ment and, satisfied with Barnard's responses, hired the two.Barnard and Morneault proceeded to the Compans'spremises and accused Ornelas of trying to prevent their em-ployment by telling a nonunion company they were unionorganizers: Ornelas denied the accusation.'4E. 7The E'ctitonIn January 1978. as a result of the Line Driver Local'sNovember 10 petition, an election was conducted. The fiveline drivers actively employed by the Company and five ofthe terminated line drivers cast ballots. The Company chal-lenged the ballots of the latter. The ballots of the formerwere opened and counted: all five voted against union rep-resentation. Since the challenged ballots if opened andcounted could not affect the election results, the validity ofthe challenges is not before me.F. The Cormpuany ' Economic Defi'nstThe Company alleged it began to consider the discon-tinuance of its flooring pickups at Lancaster (and producehauling eastward) with its own vehicles and drivers in Juneor July due to scheduling problems and high costs, particu-larly anticipated higher insurance costs. The Company fur-ther alleges that it responded to demands voiced by theWarehouse ocal on July negotiations for inclusion of theline drivers under a new agreement supplanting the oneexpiring Jul) 31 with a refusal, on the ground the C'ompanywas going to discontinue its line operations, and that onSeptember 8 it received a proposal from a common carrierby truck for hauling its flooring from Lancaster, and onSeptember 21 and 22 exercised its options to purchase theseven tractor/trailers it was leasing from AAA TruckRental Company and Motor Pool, Inc. (a division of Avis).It alleges that on October 19 it denied a renewed request bythe Warehouse Local for inclusion of the line drivers underits contract on the ground it was discontinuing its line op-erations, and that on October 24 its insurance agent advisedthe Company its new rates for insurance coverage of itstractor/trailers would double, effective October 27. TheCompany allegedly decided to cease picking up flooring atLancaster (and hauling produce east) as soon as practica-ble, advised Valenzuela and Ornelas of that decision onOctober 25 and 26, and phased out its Lancaster pickupsand produce hauls by late November, pursuant to that deci-14 These findings are based on the testimony of Morneault and Ostrow.While Ornelas conceded he spoke with Ostrow. he asserted he only re-sponded to questions concerning the dnving ability, honest), and reliabilit,of Barnard and Morneault and denied he volunteered information abouttheir inseparability, Barnard's alleged refusal to perform mechanical ork.the unhappiness of the line drivers over their pay change. and that Barnardand Morneault were involved in an attempt to organize the line drivers Icredit the testimony of Ostrosw. a reluctant but impartial sstness. that Or-nelas did make the statements in question.643sion. The (Company also produced an exhibit prepared fortrial purporting to show it was losing money bh hauling theflooring west in its own equipment.The Company claim that it was contemplating a reduc-tion in its line operations as early as June is negated by thesteads increase of its line-driver complement between Juneand September, its hire of a manager and mechanic (greatlya;ugmenting its costs) in September. and its acquisition ofsetcen tractor/trailers previousl leiased that same month.'Its argument that the high cost of operating its ownequipment. particularly its anticipated higher insurancecosts. caused its decision is contradicted hb its decision toincrease costs in September (with the hire of Ornelas and%Milmine) and the fact it has continued to utilize seven trac-tor trailers in its operations (six at Carson and one at Port-land) and continued to insure them. The cost argument isfurther weakened by the testimony of the Company's prin-cipal witness, Jay Levy .'that the C(ompany has continuedto he profitable overall, the ancaster hauling operation incompany equipment was instituted to better control its in-ventorv and serve its customers and not to derive a profittherefrom. The Company's position is further weakened bhits admission it has continued to make pickups with its ownequipment at Lancaster since the termination (along withpickups by three common carriers, one rail and two trucks)and continued its line operations." The September commu-nication from Cycles obviously is a solicitation tbr businesswhich occurs regularly.As to the testimony by Levy and Hatfield (business rep-resentative of the Warehouse Local) that as early as Julythe Company denied Hatfield's demand for inclusion of theline drivers under the new Company-Warehouse Localagreement on the ground it was going to discontinue its lineoperations, I discredit that testimony. Hatfield testified theCompany refused to include the line drivers under the newagreement on July 20 on the ground it was going to elimi-nate its line operations because its cost of operations, par-ticularly its insurance costs. were too high. Yet the Com-pany did not become aware of the extent of the insurancecost increase until October, and increased its costs (with thehired of Ornelas and Milmine) in September. It is also notedthe Warehouue Local signed a new contract on August IIfor a 3-year term extending from July I, without the inclu-sion of the line drivers, yet Hatfield and Levy testified to asecond demand for such inclusion, and refusal thereof, onOctrohber /9. The alleged interest in such representation byi'The acquisition of the seven tractor/trailers reduced costs. since thelessors enjoyed an override over the costs of operating the vehicles: Ornelaswas hired at 1,750 per month to reorganize and direct operations and Mil-mine to perform in-house maintenance; these actions confirm and substanti-ate the testimony of Kowalski and Scholl (credited heretofore) that Valen-zuela had advised them the Company, prior to the line drivers' effort to securerepresentation bh the Line Drivers Local, advised the drivers that the Com-pany intended to acquire additional equipment of its own and expand its lineoperations1' The complaint alleged, the answer admitted, and I find at all pertinenttime Levy was vice president and treasurer of the Company and its supervi-sor and agent acting on its behalf" The record shows the Lancaster pickups were normally accomplished bha tractor/trailer and two drivers: with the retention of six tractor/trailersand five line drivers at Carson. and the continuation of the balance of theCompany's line operations at Carson, the company's contention it wasmerely "keeping busy" the same number of line drivers it had prior to as-suming the alancaster pickups and produce hauls appears highl suspect I)6E(ISIONS O() NAI IONA. ABOR REI.ATIONS BOARI)the Warehouse l.ocal in 1977. when the ('ompany had em-ployed line drivers for mans years theretoflre. and its ad-mitted failure to contact any of the line drivers with respectthereto. contrary to the l ocal's normal practice," furtherlead me to the conclusion the alleged demand and refusaldid not occur, and I so find.(. t1(lule (' onclu.ioni. 1Fl Al.EGEDI) THREAISfindings have been entered that Valenuela stated. in thepresence of a number of line drivers, the Compan5wouldhave to cease its line operations and sell the trucks if theIlnion came in, and Ornelas stated in Kowalski's presenceit was a shame the Company was going to have to termi-nate Milline because of the nion. I fid and concludethat the (ompany. by those remarks, violated Section8(a)( ) ofI the Act.2. The alleged discouragement of another employer's hireof terminated line driversFindings have been entered that Ornelas told Ostrow of J& B Produce (when Ostrow contacted Ornelas with regardto the prospective hire of Barnard and Morneault by J & B)that Barnard and Morneault were involved in an effort toorganize the ('ompany's line drivers. J & B was a nonunionemployer and wanted to stay that was." Ornelas had toknow such a comment might influence Ostrow against hir-ing Barnard and Morneault to avoid their seeking to orga-nize J & B's drivers. While the remark did not have thateffect. it nevertheless had the necessary effect of interferingwith Barnard and Morneault's exercise of their right underSection 7 of the Act to seek union representation.I therefore find and conclude the Company. by Ornelas'remarks. violated Section 8(a)( l of the Act.3. The alleged discriminatory dischargesFindings have been entered that the Company, despiteearlier clear indications of an intent to expand its line op-erations at Carson,2°suddenly diminished those operationswhen its line drivers sought representation by the LineDrivers Local.That its discharge of the bulk of its line drivers at Carsonwas accomplished in order to discourage their securing ofrepresentation by the Line Drivers l ocal and to avoid hav-ing to bargain with that Local over their reduced compen-sation. etc., rather than any economic motivation, is dem-onstrated by the timing of the discharges (soon after theirinterest in such representation), Ornelas' and Valenzuela'sremarks set out above, and the contradictions in its actions(see discussion under F above).I therefore find and conclude the Company dischargedlB Hatfield so testified.19 Morneault's testimony, Ostrow so stated. was uncontradicted and iscredited.2o By its hire of new line drivers between July-October, its remarks toKowalski and Scholl, its hire of Ornelas and Milmine., its purchase of leasedtractor/trailers, etc.Barnard, Fierro (ivan, unter ackenberry Kowalski,Morneault, and Scholl to discourage the line drivers fromseeking and securing representation by the line [)rivers Lo-cal and to avoid bargaining with that ocal on their behalfand thereby violated Section 8(a)( ) and (3) of the Act.(t)N( I USIONS ()F I.AV1. At all pertinent times the C(ompan\ was an employerengaged in commerce in a business atiecting commerce, andIB'I 224 and I BT 495 were labor organizations within themeaning of Section 2(2). (5). (6). and (7) of the Act.2. At all times pertinent Levy, Valenzuela, and OrnelasCere supervisors and agents of the ('ompanN acting on itsbehalf .3. Ih'e Company violated Section 8(a)( I) of the Act hbValerniuela's statements to employees. that the Companywould cease its line operations and sell its trucks if theUnion came in. and by Ornelas' statement before an em-ployee that the Company had to terminate Milmine be-cause of' the Union and his statement to another employerthat Barnard and Morneault were involved in an effort toorganize the Company's employees.4. The Company violated Section 8(a)( I) and (3) of theAct by discharging Barnard, Fierro. (ivan, Gunter,I lackenberry, Kowalski, Morneault. and Scholl to discour-age the (ompany's line drivers from seeking representationby IBT 224 and to avoid bargaining with IBT 224 withrespect to its line drivers' rates of pay, wages, hours, andworking conditions.5. The Company did not otherwise violate the Act.6. The aforesaid unfair labor practices affect commerceas defined in the Act.FJil RMI.I)YSince findings of unlawful Company threats, discourage-ment of union activity, and employee discharges have beenentered above, I shall recommend the issuance of an orderdirecting the Company to cease and desist from such un-lawful conduct, to post appropriate notices to its employeespromising to desist from such conduct and take affirmativeaction designed to remedy its unlawful conduct, and tomake the discharged employees other than Hackenberry2whole by offering them reinstatement to their former jobsor, if those jobs no longer exist, to substantially equivalentjobs, with all seniority and other rights and privileges re-stored, plus reimbursement to them of all wages and otherbenefits they have lost between the dates they were dis-charged and the dates they are reinstated-with the lostwages and interest thereon computed in the manner pre-scribed in F. W. Woolworth Conypany, 90 NLRB 289 (1950),and Florida Steel Corporation, 231 NLRB 651 (1977).22On the basis of the foregoing findings of fact, conclusionsof law, and the entire record, and pursuant to Section 10(c)of the Act I recommend the issuance of the following:21 Since Hackenberry was not named as an alleged discriminatee in thecomplaint and counsel for the General (Counsel did not seek a remedy on herbehalf.22See, generally, Isis Plumbing & Hlearing C., 138 NLRB 716 (1962).644 J. N. CEAZAN COMPANYORDER2The Respondent. J. N. Ceazan Company, Carson. Cali-fornia, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Threatening its line drivers with cessation of all or aportion of its long-haul operations, sale of the equipment(tractors and trailers) used therein, and termination of theiremployment if they seek representation for collective-bar-gaining purposes by Line Drivers Local 224, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America.(b) Discouraging its line drivers from seeking representa-tion by the above-named labor organization by stating intheir presence they are going to have to discharge otheremployees (along with all or a number of the line drivers)because of the efforts of the latter to secure such representa-tion.(c) Interfering with the right of its line drivers to seekand secure representation by IBT 224 or any other labororganization by attempting to cause another employer torefrain from hiring its line drivers by volunteering the infor-mation that such drivers were or are involved in efforts toorganize the company's line drivers when that employerseeks information concerning their work habits, reliability,and efficiency.(d) Discharging its line drivers because they seek repre-sentation by IBT Local 224 for the purpose of bargainingcollectively with the Company concerning their rates ofpay, wages, hours, and working conditions.(e) In any other manner interfering with, restraining, or23 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaived for all purposes.coercing its employees in the exercise of the rights guaran-teed them under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the purposes of the Act:(a) Offer Robert Barnard, Richard Fierro. Randall Gi-van. Janet Gunter. Ronald Kowalski, Theresa Morneault.and Dallas Scholl reinstatement to their former jobs or, itthose jobs no longer exist, to substantially equivalent jobs.with full restoration of their seniority and other rights andprivileges.lb) Make the above-named seven employees whole loran5' loss of earnings or benefits they may have suffered as aresult of their unlawful discharges in the manner set out inthe section of this Decision called "The Remed."(c) Preserve and, upon request. make available to agentsof the National Labor Relations Board, for examinationand copying, all records necessary to determine the amountof payments or other obligations due under this Order.(d) Post at its place of business at Carson. California,copies of the attached notice marked "Appendix."24Copiesof said notice, on forms provided by the Regional Directorfor Region 21, after being duly signed by Respondent, shallbe posted immediately upon their receipt and be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken to in-sure the notices are not altered, defaced, or covered byother material.(e) Notify the Regional Director for Region 21. in writ-ing, within 20 days from the date of this Order, what stepsthe Company has taken to comply with this Order.24 In the event that this Order is enforced b a Judgment of a UnitedStates C(ourt of Appeals. the words in the notice reading "Posted b) Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the Na-tional Labor Relations Board."